UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7685


DERRICK HARRELL,

                  Petitioner - Appellant,

             v.

ANTHONY HATHAWAY,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:07-hc-02052-H)


Submitted:    March 6, 2009                 Decided:   April 8, 2009


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Harrell, Appellant Pro Se. Clarence Joe DelForge, III,
Assistant  Attorney  General,  Raleigh,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Derrick Harrell seeks to appeal the district court’s

order denying his post-judgment motion, construed by the court

as   a    motion       pursuant    to    Fed.     R.      Civ.       P.    59(e),        seeking

reconsideration         of   the    court’s      order     dismissing             as    untimely

Harrell’s 28 U.S.C. § 2254 (2006) petition.                            The order is not

appealable       unless      a     circuit       justice        or        judge        issues     a

certificate       of    appealability.            See      28    U.S.C.        § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)       (2006).           A   prisoner          satisfies       this

standard    by     demonstrating        that     reasonable          jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling     by    the    district     court       is    likewise           debatable.            See

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).

             On appeal, we confine our review to the issues raised

in the informal brief.             See 4th Cir. R. 34(b).                  Harrell’s brief

alleges no error committed by the district court in denying his

motion, and we discern none.              Accordingly, we deny a certificate

of appealability and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3